



logoa04.jpg [logoa04.jpg]


October 15, 2018




Marc Olin


Re:     Executive Employment Agreement


Dear Marc:


This letter confirms our agreement, as set forth below, with respect to the
amendment of your existing Executive Employment Agreement (your “Employment
Agreement”), dated April 22, 2015, with Electronics For Imaging, Inc. (the
“Company”).


If, on or before December 31, 2020, your employment terminates in the
circumstances described in Section 9.a(i) of your Employment Agreement, then in
addition to any severance benefits provided for in Section 9.a(i) of your
Employment Agreement the Company will also offer you a consulting arrangement to
take effect concurrently with the termination of your employment with the
Company such that you will have the opportunity to provide consulting services
to the Company through the date that is 12 months (or, if such a termination of
your employment occurs on or before December 31, 2019, 18 months) following the
date of such termination of employment. The consideration for such consulting
services would be continued vesting of any equity awards granted to you by the
Company prior to such termination of employment that, by their terms, provide
for continued vesting while you provide consulting services to the Company. The
other terms and conditions of the consulting arrangement would be on customary
terms as set forth in a consulting agreement that would be provided by the
Company.


This letter agreement shall be governed by the laws of the State of California,
without regard to the choice of law provisions thereof. This letter agreement
constitutes the entire agreement between us with respect to the amendment of
your Employment Agreement as set forth above.


ELECTRONICS FOR IMAGING, INC.
By:
/s/ William Muir
 
Bill Muir
Chief Executive Officer





ACCEPTED AND AGREED:
/s/ Marc Olin
Marc Olin



6750 Dumbarton Circle
Fremont, CA 94555
www.efi.com

